--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.23
FINAL
REDACTED COPY


 


 


 
ASSET EXCHANGE AGREEMENT
 
between
 
BETA SYSTEMS SOFTWARE OF NORTH AMERICA, INC.,
 
BETA SYSTEMS SOFTWARE OF CANADA LTD.
 
and
 
PROGINET CORPORATION
 
dated effective as of
 
October 1, 2008
 






[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7
 
 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
REDACTED COPY
         
Page

 
ARTICLE 1
INTERPRETATION
 
1.1
Definitions
1
1.2
Schedules
8
1.3
Exhibits
8
1.4
Conflicts
8
1.5
References
8
1.6
Headings
9
1.7
Singular/Plural; Derivatives
9
1.8
Business Day
9
1.9
Beta's Knowledge
9
1.10
Proginet's Knowledge
9
 
ARTICLE 2
   
ASSET EXCHANGE
 
2.1
Asset Exchange
10
2.2
Acquisition Price
10
2.3
Sales Taxes
10
2.4
Trade Accounts Receivable
11
 
ARTICLE 3
 
 
CLOSING
 
3.1
Place and Time of Closing
11
3.2
Deliveries at Closing
11
3.3
Contract Lists
13
3.4
Physical Deliveries
13
 
ARTICLE 4
   
CONVEYANCES
 
4.1
Conveyances
13
 
ARTICLE 5
   
REPRESENTATIONS AND WARRANTIES OF PARTIES
 
5.1
Each Party's Representations and Warranties
14
5.2
Beta Canada's Representations and Warranties
15
5.3
Beta America's Representations and Warranties
17
5.4
Proginet's Representations and Warranties
18
5.5
Survival of Representations and Warranties
20
5.6
No Additional Representations or Warranties by any Party
21
 
ARTICLE 6
   
LIABILITIES AND INDEMNITIES
 
6.1
Responsibility of Beta Canada
21
6.2
Responsibility of Beta America
21
6.3
Responsibility of Proginet
21



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7
-i-
 

 
 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
REDACTED COPY
 
(continued)
     
Page

 
6.4
Limit on Responsibility
22
6.5
Insurance
22
6.6
Sole Right and Remedy
22
6.7
Procedure - Indemnities
22
6.8
No Limitation
23
 
ARTICLE 7
   
POST-CLOSING OBLIGATIONS
 
7.1
Post-Closing
23
7.2
Further Assurances
24
7.3
Transition Services
24
 
ARTICLE 8
   
GOVERNING LAW AND DISPUTE RESOLUTION
 
8.1
Governing Law
25
8.2
Dispute Resolution
25
8.3
Consent to Jurisdiction; Waiver of Jury Trial
26
 
ARTICLE 9
   
NOTICES
 
9.1
Addresses for Service
27
9.2
Service of Notice
27
9.3
Change of Address for Service
28
 
ARTICLE 10
 
 
MISCELLANEOUS
 
10.1
Supersedes Previous Agreements; Amendment
28
10.2
Entire Agreement
28
10.3
Assignment
28
10.4
Time of the Essence
28
10.5
Enurement
28
10.6
Counterpart Execution
29
10.7
Public Securities Filings
29
     





[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7
-ii-
 



 
 

--------------------------------------------------------------------------------

 


REDACTED COPY


 
ASSET EXCHANGE AGREEMENT
 
THIS AGREEMENT is dated effective as of October 1, 2008.
 
BETWEEN:
 
BETA SYSTEMS SOFTWARE OF NORTH AMERICA, INC., a Delaware corporation, having an
office in the City of Herndon, in the State of Virginia ("Beta America"),
 
BETA SYSTEMS SOFTWARE OF CANADA LTD., a body corporate having an office in the
City of Calgary in the Province of Alberta ("Beta Canada") and
 
PROGINET CORPORATION, a Delaware corporation, having an office in Garden City,
in the State of New York ("Proginet").
 
WHEREAS:
 
The Parties are desirous of exchanging certain assets and taking other actions
all in accordance with the terms and conditions contained herein.
 
AGREEMENT:
 
NOW THEREFORE in consideration of the premises hereto and of the covenants,
warranties, representations and agreements herein set forth and provided for,
the Parties covenant and agree as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1
Definitions

 
In this Agreement, the words and phrases set forth below shall have the meaning
ascribed thereto, namely:
 
 
(a)
"AAA" has the meaning attributed to it in Section 8.2(b);

 
 
(b)
"Additional Indemnitees" means, with respect to any Person to which
indemnification is granted pursuant to Article 6, its Affiliates and the
respective directors, officers, servants, agents, advisors and employees of that
Person and its Affiliates;

 
 
(c)
"Affiliate" means, in respect of a Person, any other Person or group of Persons
acting in concert, directly or indirectly, that controls, is controlled by or
under common control with the first mentioned Person, and for the purposes of
this definition "control" means the possession, directly or indirectly, by such
Person or group of Persons acting in concert of the power to direct or cause the
direction of the management and policies of the first mentioned Person, whether
through the ownership of voting securities or otherwise;

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 2 -
REDACTED COPY

 
 
(d)
"Agreement" means this document, together with the Schedules attached hereto and
made a part hereof, all as amended, supplemented or modified from time to time
in accordance with the provisions hereof;

 
 
(e)
"Agreement Default" means any material breach of a representation or warranty
made by a Party, or the failure of a Party to perform or observe in any material
respect any of the covenants or agreements to be performed by such Party under
this Agreement;

 
 
(f)
"Applicable Law" means, in relation to any Person, transaction or event, all
applicable provisions of laws, statutes, rules, regulations, official directives
and orders of all federal, provincial, municipal and local governmental bodies
(whether administrative, legislative, executive or otherwise) and final,
non-appealable judgements, orders and decrees of all courts, arbitrators,
commissions or bodies exercising similar functions in actions or proceedings in
which the Person in question is a party, by which it is bound or having
application to the transaction or event in question;

 
 
(g)
"Assets" means the Beta Canada Assets or Proginet Assets, as the case may be;

 
 
(h)
"Beta" means Beta America and Beta Canada;

 
 
(i)
"Beta America" means Beta Systems Software of North America, Inc.;

 
 
(j)
"Beta America Contract Assignment" means the assignment and assumption agreement
whereby Beta America conveys the Beta America Contracts to Proginet and Proginet
assumes certain obligations related to the Beta America Contracts;

 
 
(k)
"Beta America Contracts" means all contracts, agreements and arrangements
related to the Beta Products by which Beta or its Affiliates, on the one hand,
and the customers listed in Schedule 5.3(d), on the other hand, are bound;

 
 
(l)
"Beta Canada" means Beta Systems Software of Canada Ltd.;

 
 
(m)
"Beta Canada Asset Assignment" means the assignment agreement whereby Beta
Canada conveys the Beta Canada Assets to Proginet;

 
 
(n)
"Beta Canada Assets" means all the properties, assets, interests and rights of
Beta Canada which are related to the Beta Products including the following:

 
 
(i)
the Beta Canada Intellectual Property and Beta Canada Technology;

 
 
(ii)
the Beta Canada Books and Records; and

 
 
(iii)
all proceeds of any or all of the foregoing received or receivable after the
Effective Time;

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 3 -
REDACTED COPY

 
 
(o)
"Beta Canada Books and Records" means all books, records, files and papers
related to the Beta Products including drawings, engineering information,
manuals and data, sales and advertising materials, sales and purchases
correspondence, trade association files, research and development records, lists
of present and former customers, distributors and suppliers and all copies and
recordings of the foregoing;

 
 
(p)
"Beta Canada Intellectual Property" means all rights to and interests in:

 
 
(i)
all trade dress and brand names, logos, slogans, domain names, trade-marks
(whether used with wares or services and including the goodwill attaching to
such trade marks) and all registrations and applications for trade marks (all
future income from such trade marks) related to the Beta Products, all of which
are listed in Schedule 5.2(a);

 
 
(ii)
all inventions, patents, patent rights, patent applications (including all
reissues, divisions, continuations, continuations-in-part and extensions of any
patent or patent application), industrial designs and applications for
registration of industrial designs related to the Beta Products, all of the
registrations or applications for registration of which are listed in Schedule
5.2(a);

 
 
(iii)
all copyrights, registrations and applications for copyrights (and all future
income from such copyrights) related to the Beta Products, all of the
registrations or applications for registration of which are listed in Schedule
5.2(a);

 
 
(iv)
all rights and interests in and processes, lab journals, notebooks, data, trade
secrets, designs, know-how, product formula and information, manufacturing,
engineering and other drawings and manuals, technology, blue prints, research
and development reports, agency agreements, technical information, technical
assistance, engineering data, design and engineering specifications, and similar
materials recording or evidencing expertise, information or technology related
to the Beta  Business;

 
 
(v)
all of the intellectual property affected by the registrations and applications
for registration listed in Schedule 5.2(a) and the permissions and licenses
listed in Schedule 5.2(a);

 
 
(vi)
all other intellectual and industrial property rights throughout the world
related to the Beta Products;

 
 
(vii)
all licenses of the intellectual property granted by Beta Canada to third
persons and listed in items (i) to (vi) above;
        (viii)   all future income and proceeds from any of the intellectual
property listed in items (i) to (vi) above and the licenses listed in item (vii)
above;

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 4 -
REDACTED COPY

 
 
(ix)
all documentation, packaging and media relating to the intellectual property
described in items (i) to (viii) above, including all computer disks, CD ROMs
and other storage media containing any such intellectual property and all
inventory, boxes, wrapping and other packaging material; and

 
 
(x)
all rights to damages, royalties and profits by reason of the past, present or
future infringement or other misuse of any of the intellectual property listed
in items (i) to (vii) above.

 
 
(q)
"Beta Canada Technology" means all computer software (including source code and
object code), operating systems, browsers, user interfaces, algorithms,
architecture, structure, display screens, layouts, development tools,
instructions, templates, servers, hardware, technical information, engineering
data or reports or other technology or related information all of which are
developed, licensed or owned by Beta Canada and whether completed or in the
course of development all as related to the Beta Products;

 
 
(r)
"Beta Products" means the products of Beta related to the Harbor NSM and Harbor
HFT product lines;

 
 
(s)
"Business Day" means a week day (other than a Saturday or Sunday), excluding all
statutory holidays under Applicable Law;

 
 
(t)
"Closing" means the transfer of (i) the Proginet Assets (other than the Proginet
Contracts) by Proginet to Beta Canada, (ii) the Proginet Contracts by Proginet
to Beta America, (iii) the Beta Canada Assets by Beta Canada and the Beta
America Contracts by Beta America to Proginet, and the completion of all matters
incidental thereto, all as contemplated by this Agreement;

 
 
(u)
"Closing Date" means the date of this Agreement;

 
 
(v)
"Effective Time" means 12:01 a.m. Eastern Time on October 1, 2008;

 
 
(w)
"include" and "including" mean "include, without limitation" and "including,
without limitation", respectively;

 
 
(x)
"Indemnifiable Losses" means all losses, costs, damages, expenses, charges,
fines, penalties, assessments or other liabilities whatsoever (including
reasonable attorneys fees and expenses), but does not (except to the extent
claimed by a third Person) include consequential, incidental, economic or
punitive losses, damages or claims;

 
 
(y)
"Indemnified Party" has the meaning attributed to it in Section 6.7;

 
 
(z)
"Indemnifying Party" has the meaning attributed to it in Section 6.7;
        (aa)   
"License Agreement" means the agreement whereby Proginet will grant an exclusive
license to Beta America to sell, maintain and modify Proginet’s Secure-Line
Products (as such term is defined in the License Agreement), in the form
attached hereto as Exhibit A;

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 5 -
REDACTED COPY

 
 
(bb)
"Maintenance and Support Agreement" means the agreement whereby Beta Canada will
provide maintenance and support services for the Harbor products to Proginet, in
the form attached hereto as Exhibit B;

 
 
(cc)
"Master Distributor Agreement" means the agreement whereby Beta Systems Software
AG or any of its distributors, subsidiaries or associated companies, will become
the master distributor for Proginet's CFI Suite in Europe, in the form attached
hereto as Exhibit C;

 
 
(dd)
"Notice of Claim" means a notice by a Party on behalf of itself or one or more
Additional Indemnities (if applicable) of a claim for Indemnifiable Losses
pursuant to Sections 6.1, 6.2 or 6.3, as applicable, together with detailed
particulars as to the nature and amount of the claim, the basis which it is
sought and the provisions of this Agreement applicable to such claim;

 
 
(ee)
"Parties" means Beta Canada, Beta America and Proginet and "Party" means one of
them, as the context may indicate;

 
 
(ff)
"Permitted Security Interests" means (a) mechanic’s, materialman’s,
warehouseman’s, carrier’s and similar liens for labor, materials or supplies
incurred in the ordinary course of business, (b) purchase money security
interests arising in the ordinary course of business, and (c) liens for taxes,
assessments and other governmental charges not yet due and payable;

 
 
(gg)
"Person" includes an individual, a partnership (limited or general), a
corporation, a limited liability company, a trust, a joint venture, an
unincorporated organization, a union, a government or any department or agency
thereof and the heirs, executors, administrators or other legal representatives
of an individual;

 
 
(hh)
"Place of Closing" means the offices of Beta Systems Software AG, or such other
place as may be agreed by the Parties;

 
 
(ii)
"Proginet" means Proginet Corporation;

 
 
(jj)
"Proginet Asset Assignment" means the assignment agreement whereby Proginet
conveys the Proginet Assets to Beta Canada;

 
 
(kk)
"Proginet Assets" means all the properties, assets, interests and rights of
Proginet which are related to the Proginet Products including the following:

 
 
(i)
the Proginet Intellectual Property and the Proginet Technology;

 
 
(ii)
the Proginet Books and Records;

 
 
(iii)
the Proginet Contracts; and
       
(iv)  
all proceeds of any or all of the foregoing received or receivable after the
Effective Time.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 
 

 
- 6 -
REDACTED COPY

 
 
(ll)
"Proginet Books and Records" means all books, records, files and papers related
to the Proginet Products including drawings, engineering information, manuals
and data, sales and advertising materials, sales and purchases correspondence,
trade association files, research and development records, lists of present and
former customers, distributors and suppliers and all copies and recordings of
the foregoing;
       
(mm)
"Proginet Contract Assignment" means the assignment and assumption agreement
whereby Proginet conveys the Proginet Contracts to Beta America and Beta America
assumes certain obligations related to the Proginet Contracts;

 
 
(nn)
"Proginet Contracts" means all contracts, agreements and arrangements related to
the Proginet Products, by which Proginet, on the one hand, and the customers
listed in Schedule 5.4(f), on the other hand, are bound;

 
 
(oo)
"Proginet Intellectual Property" means all rights to and interests in:

 
 
(i)
all trade dress and brand names, logos, slogans, domain names, trade-marks
(whether used with wares or services and including the goodwill attaching to
such trade marks) and all registrations and applications for trade marks (all
future income from such trade marks) related to the Proginet Products, all of
which are listed in Schedule 5.4(a);

 
 
(ii)
all inventions, patents, patent rights, patent applications (including all
reissues, divisions, continuations, continuations-in-part and extensions of any
patent or patent application), industrial designs and applications for
registration of industrial designs related to the Proginet Products, all of the
registrations or applications for registration of which are listed in Schedule
5.4(a);

 
 
(iii)
all copyrights, registrations and applications for copyrights (and all future
income from such copyrights) related to the Proginet Products, all of the
registrations or applications for registration of which are listed in Schedule
5.4(a);

 
 
(iv)
all rights and interests in and processes, lab journals, notebooks, data, trade
secrets, designs, know-how, product formula and information, manufacturing,
engineering and other drawings and manuals, technology, blue prints, research
and development reports, agency agreements, technical information, technical
assistance, engineering data, design and engineering specifications, and similar
materials recording or evidencing expertise, information or technology related
to the Proginet Products;

 
 
(v)
all of the intellectual property affected by the registrations and applications
for registration listed in Schedule 5.4(a) and the permissions and licenses
listed in Schedule 5.4(a);

 
 
(vi)
all other intellectual and industrial property rights throughout the world
related to the Proginet Products;

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 7 -
REDACTED COPY

 
 
(vii)
all licenses of the intellectual property granted by Proginet to third persons
and listed in items (i) to (vi) above;
       
(viii)
all future income and proceeds from any of the intellectual property listed in
items (i) to (vi) above and the licenses listed in item (vii) above;

 
 
(ix)
all documentation, packaging and media relating to the intellectual property
described in items (i) to (viii) above, including all computer disks, CD ROMs
and other storage media containing any such intellectual property and all
inventory, boxes, wrapping and other packaging material;

 
 
(x)
all rights to damages, royalties and profits by reason of the past, present or
future infringement or other misuse of any of the intellectual property listed
in items (i) to (vii) above;

 
 
(pp)
"Proginet Products" means the products of Proginet related to the SecurPass
product line;

 
 
(qq)
"Proginet Technology" means all computer software (including source code and
object code), operating systems, browsers, user interfaces, algorithms,
architecture, structure, display screens, layouts, development tools,
instructions, templates, servers, hardware, technical information, engineering
data or reports or other technology or related information all of which are
developed, licensed or owned by Proginet and are related to the Proginet
Products and whether completed or in the course of development, all as related
to the Proginet Products;

 
 
(rr)
"Sales Taxes" has the meaning attributed to it in Section 2.3;

 
 
(ss)
"SEC" has the meaning attributed to it in Section 10.7;

 
 
(tt)
"Security Interest" means any mortgage, pledge, hypothecation, lien (statutory
or otherwise), preference, priority, security agreement or other encumbrance
affecting title to such asset;

 
 
(uu)
"Secur-Line Contract Assignment" means the assignment and assumption agreement
whereby Proginet conveys the Secur-Line Contracts to Beta America and Beta
America assumes certain obligations related to the Secur-Line Contracts;

 
 
(vv)
"Secur-Line Contracts" means all contracts, agreements and arrangements related
to the SecurForce product line and the SecurAccess product line, by which
Proginet, on the one hand, and the customers listed in Schedule 5.4(f), on the
other hand, are bound;
        (ww)  "Survival Period" means, other than for claims related to Taxes
(including Sales Taxes), a period beginning on the Closing Date and ending 12
months after the Closing Date;

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 8 -
REDACTED COPY

 
 
(xx)
"Tax Survival Period" means, for claims related to Taxes (including Sales Taxes)
a period beginning on the Closing Date and ending 24 months after the Closing
Date;

 
 
(yy)
"Taxes" means all taxes, charges, fees, levies, imposts and other assessments,
including all income, sales, use, goods and services, value added, capital,
capital gains, alternative, net worth, transfer, profits, withholding, payroll,
employment, government pension, employer health, excise, franchise, real
property and personal property taxes, and any other taxes, customs duties, fees,
assessments or similar charges in the nature of a tax, together with any
instalments with respect thereto, and any interest, fines and penalties, imposed
by any governmental authority (including federal, state, provincial, municipal
and foreign governmental authorities), and whether disputed or not.

 
1.2
Schedules

 
Appended hereto are the following Schedules:
 
 
(a)
Schedule 5.2(a)
-
Beta Canada Intellectual Property

 
 
(b)
Schedule 5.3(b)
-
Beta America Consents and Approvals

 
 
(c)
Schedule 5.3(d)
-
Beta America Customers and Distributors

 
 
(d)
Schedule 5.4(a)
-
Proginet Intellectual Property

 
 
(e)
Schedule 5.4(d)
-
Proginet Consents and Approvals
           
(f)
Schedule 5.4(f)
-
Proginet Customers and Distributors

 
all of which are incorporated into and form part of this Agreement by this
reference as fully as though contained in the body of this Agreement.
 
1.3
Exhibits

 
Appended hereto are the following Exhibits:
 
 
(a)
Exhibit A
-
Form of License Agreement

 
 
(b)
Exhibit B
-
Form of Maintenance and Support Agreement

 
 
(c)
Exhibit C
-
Form of Master Distributor Agreement

 
1.4
Conflicts

 
Wherever any provision of any Exhibit or Schedule to this Agreement conflicts
with any provision in the body of this Agreement, the provisions of the body of
this Agreement shall prevail.
 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 
 

 
- 9 -
REDACTED COPY

 
1.5
References

 
The terms "hereof", "herein", "hereunder", and similar expressions refer to this
Agreement, including any Schedules hereto, taken as a whole and not to any
particular Article, Section, subsection or other subdivision thereof and include
any agreement or instrument which amends, modifies, or is supplementary to this
Agreement.  References herein to an Exhibit or Schedule shall mean a reference
to the applicable Exhibit or Schedule to this Agreement.  References in any
Exhibit or Schedule to the "Agreement" shall mean a reference to this
Agreement.  References in any Exhibit or Schedule to another Exhibit or Schedule
shall mean a reference to an Exhibit or Schedule to this Agreement.
 
1.6
Headings

 
The headings of Articles, Sections and subsections herein and in the Exhibits
and Schedules are inserted for convenience of reference only and shall not
affect or be considered to affect the construction of the provisions hereof.
 
1.7
Singular/Plural; Derivatives

 
In this Agreement words importing the masculine gender include the feminine and
neuter genders and vice versa, and words importing the singular include the
plural and vice versa.  Where a term is defined herein, a capitalized derivative
of such term shall have a corresponding meaning unless the context requires.
 
1.8
Business Day

 
Whenever any payment to be made or action to be taken under this Agreement is
required to be made or taken on a day other than a Business Day, such payment
shall be made or action taken on the next Business Day following.
 
1.9
Beta's Knowledge

 
Where in this Agreement, or in any certificate or document delivered in
connection herewith or to effect any of the transactions contemplated hereby,
any statement, representation or warranty is made as to, or as being based on,
the awareness, knowledge, information or belief of Beta, such awareness,
knowledge, information or belief, as applicable, is limited to the actual
knowledge of the following persons based on information obtained by them in the
course of performing their duties for Beta and inquires made by them in
connection with their roles in implementing the transactions contemplated
hereby:
 

 
Name
Title
 
Harald Podzuweit
General Manager
 
Kamyar Niroumand
President and Chief Executive Officer
 
Scott Dimond
Director of Systems Engineering

 
For these purposes, knowledge does not include the knowledge of any other
Person.
 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 10 -
REDACTED COPY

 
1.10
Proginet's Knowledge

 
Where in this Agreement, or in any certificate or document delivered in
connection herewith or to effect any of the transactions contemplated hereby,
any statement, representation or warranty is made as to, or as being based on,
the awareness, knowledge, information or belief of Proginet, such awareness,
knowledge, information or belief, as applicable, is limited to the actual
knowledge of the following persons based on information obtained by them in the
course of performing their duties for Proginet and inquires made by them in
connection with their roles in implementing the transactions contemplated
hereby:
 

 
Name
Title
 
Sandy Weil
President and Chief Executive Officer
 
Arne Johnson
Consultant to Proginet
 
Kevin Bohan
Chief Information Officer

 
For these purposes, knowledge does not include the knowledge of any other
Person.
 
ARTICLE 2
ASSET EXCHANGE
 
2.1
Asset Exchange

 
Effective as of the Effective Time, each of Beta Canada and Beta America hereby
respectively sells, conveys, and assigns the Beta Canada Assets and the Beta
America Contracts to Proginet and Proginet hereby purchases and receives such
Beta Canada Assets from Beta Canada and such Beta America Contracts from Beta
America, all in accordance with and subject to the terms and conditions set
forth in this Agreement.  Effective as of the Effective Time, Proginet hereby
sells and conveys the Proginet Assets to Beta Canada, except the Proginet
Contracts and the Secur-Line Contracts, which are hereby assigned by Proginet to
Beta America, and Beta Canada hereby purchases and receives such Proginet Assets
from Proginet and Beta America hereby receives the Proginet Contracts and the
Secur-Line Contracts, all in accordance with and subject to the terms and
conditions set forth in this Agreement.
 
2.2
Acquisition Consideration

 
The Parties hereby agree that the deemed value of the Beta Canada Assets and the
Beta America Contracts shall collectively be US$[***].  The Parties further
agree that the deemed value of the Proginet Assets and the Proginet Contracts
shall collectively be US$[***].  In addition, the Parties acknowledge and agree
that the consideration for transfer of the Secur-Line Contracts from Proginet to
Beta America shall be the Royalty Fees payable by Beta America pursuant to the
License Agreement.
 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 11 -
REDACTED COPY

 
2.3
Sales Taxes

 
Proginet shall be liable for and shall pay any and all federal, provincial,
state, municipal and other sales taxes, value added taxes, transfer taxes,
duties, registration fees or other like charges (collectively, together with any
interest, penalties, fees, additions to tax or other additional amounts imposed
thereon, the "Sales Taxes") properly payable upon or in connection with the
conveyance or transfer of the Beta Canada Assets and the Beta America
Contracts.  Proginet shall indemnify Beta Canada and Beta America, as
applicable, for any amounts (including penalties and interest) for which Beta
Canada and Beta America may become liable as a result of any failure by Proginet
to pay any such Sales Taxes.  Beta Canada shall be liable for and shall pay any
and all Sales Taxes properly payable upon or in connection with the conveyance
or transfer of the Proginet Assets.  Beta Canada shall indemnify Proginet for
any amounts (including penalties and interest) for which Proginet may become
liable as a result of any failure by Beta Canada to pay any such Sales
Taxes.  Beta America shall be liable for and shall pay any and all Sales Taxes
properly payable upon or in connection with the conveyance or transfer of the
Proginet Contracts and the Secur-Line Contracts.  Beta America shall indemnify
Proginet for any amounts (including penalties and interest) for which Proginet
may become liable as a result of any failure by Beta America to pay any such
Sales Taxes.  The Parties agree to take all commercially reasonable steps to
minimize the Sales Taxes that may payable on the transactions contemplated by
this Agreement.
 
2.4
Trade Accounts Receivable

 
Each Party will retain all collected payments from end-customers, even if such
payments were collected in advance for services, which will be performed after
September 30, 2008 by the other Party.  Each Party also retains the right to
collect any accounts receivable from customers outstanding immediately prior to
the Effective Time.  All other accounts receivable shall transfer with the
applicable contracts.
 
ARTICLE 3
CLOSING
 
3.1
Place and Time of Closing

 
Closing shall take place at the Place of Closing on the Closing Date.
 
3.2
Deliveries at Closing

 
 
(a)
Beta Canada Deliveries.  At the Closing, Beta Canada shall deliver, or shall
cause to be delivered, the following to Proginet:

 
 
(i)
the Beta Canada Assets;

 
 
(ii)
the Beta Canada Asset Assignment executed by Beta Canada;

 
 
(iii)
the Proginet Asset Assignment executed by Beta Canada;

 
 
(iv)
any other conveyances required by Section 4.1(a);
       
(v)  
an officer-certified copy of resolutions of the board of directors of Beta
Canada which resolutions authorize the execution and delivery of this Agreement
and the completion of the transfer of the Beta Canada Assets and the other
transactions contemplated by this Agreement;

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 12 -
REDACTED COPY

 
 
(vi)
certificates of status from appropriate authorities, dated as of or within three
Business Days of the Closing Date, as to the legal existence of Beta Canada and
its qualification to do business in the jurisdiction in which it is organized;

 
 
(vii)
the Master Distributor Agreement executed by Beta Systems Software AG;
       
(viii)
the Maintenance and Support Agreement executed by Beta Canada; and

 
 
(ix)
such other documents reasonably requested by Proginet to be delivered by Beta
Canada at the Closing.

 
 
(b)
Beta America Deliveries.  At Closing, Beta America shall deliver, or cause to be
delivered, the following to Proginet:

 
 
(i)
the Beta America Contracts and all consents set forth on Schedule 5.3(b) (other
than those Beta America Contracts for which third-party consents have not been
received, to which Section 7.1 shall apply);

 
 
(ii)
the Beta America Contract Assignment executed by Beta America;

 
 
(iii)
the Proginet Contract Assignment executed by Beta America;

 
 
(iv)
the Secur-Line Contract Assignment executed by Beta America;

 
 
(v)
any other conveyances required by Section 4.1(a);

 
 
(vi)
an officer-certified copy of resolutions of the board of directors of Beta
America which resolutions authorize the execution and delivery of this Agreement
and the completion of the transfer of the Beta America Contracts and the other
transactions contemplated by this Agreement;

 
 
(vii)
certificates of status from appropriate authorities, dated as of or within three
Business Days of the Closing Date, as to the legal existence of Beta America and
its qualification to do business in the jurisdiction in which it is organized;
       
(viii)
the License Agreement executed by Beta America; and

 
 
(ix)
such other documents reasonably requested by Proginet to be delivered by Beta
America at the Closing.

 
 
(c)
Proginet Deliveries.  At the Closing, Proginet shall deliver, or cause to be
delivered, the following to Beta Canada:

 
 
(i)
the Proginet Assets, except the Proginet Contracts;

 
 
(ii)
the Proginet Asset Assignment executed by Proginet;
       
(iii)  
the Beta Canada Asset Assignment executed by Proginet;

 

[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 13 -
REDACTED COPY

 
 
(iv)
any other conveyances required by Section 4.1(b);

 
 
(v)
an officer-certified copy of resolutions of the board of directors of Proginet
which resolutions authorize the execution and delivery of this Agreement and the
completion of the transfer of the Proginet Assets and the other transactions
contemplated by this Agreement;

 
 
(vi)
a certificate of status from the appropriate authority, dated as of or within
three Business Days of the Closing Date, as to the legal existence of Proginet
and its qualification to do business in the jurisdiction in which it is
organized;

 
 
(vii)
the Master Distributor Agreement executed by Proginet;
       
(viii)
the Maintenance and Support Agreement executed by Proginet;

 
 
(ix)
such other documents reasonably requested by Beta to be delivered by Proginet at
the Closing.

 
 
(d)
Proginet Deliveries to Beta America.  At the Closing, Proginet shall deliver, or
cause to be delivered, the following to Beta America:

 
 
(i)
the Proginet Contracts and the Secur-Line Contracts and all consents set forth
on Schedule 5.4(d) (other than those Proginet Contracts and Secur-Line Contracts
for which third-party consents have not been received, to which Section 7.1
shall apply);

 
 
(ii)
the Proginet Contract Assignment executed by Proginet;

 
 
(iii)
the Secur-Line Contract Assignment executed by Proginet;

 
 
(iv)
the Beta America Contract Assignment executed by Proginet;

 
 
(v)
any other conveyances required by Section 4.1(b);

 
 
(vi)
the License Agreement executed by Proginet; and

 
 
(vii)
such other documents reasonably requested by Beta to be delivered by Proginet at
the Closing.

 
3.3
Contract Lists

 
The Parties agree that, within 30 days of the Closing Date, Proginet shall
deliver to Beta North America a list of all the Proginet Contracts and
Secur-Line Contracts and Beta America shall deliver to Proginet a list of all
the Beta America Contracts.
 
3.4
Physical Deliveries

 
The Parties agree that the physical delivery of the tangible portions of the
Beta Canada Assets, the Beta America Contracts, the Proginet Assets, the
Proginet Contracts and the Secur-Line Contracts to the applicable Party shall
occur within 30 days of the Closing Date.
 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 14 -
REDACTED COPY

 
ARTICLE 4
CONVEYANCES
 
4.1
Conveyances

 
 
(a)
Prior to or at Closing, each of Beta Canada and Beta America shall prepare and
deliver (or cause to be prepared and delivered) to Proginet (i) the Beta Canada
Asset Assignment, (ii) the Beta America Contract Assignment and (iii) all such
other deeds, assignments, transfers, conveyances, novations, notices and other
documents and assurances (including conveyances of registered Beta Canada
Intellectual Property) as may be reasonably necessary to convey the Beta Canada
Assets and the Beta America Contracts to Proginet.  Any such Closing documents
and assurances shall be in such form and shall be of such content as to be
reasonably satisfactory to Proginet.  After Closing, each of Beta Canada and
Beta America shall cooperate with Proginet to secure execution of such documents
and assurances by the parties thereto other than Proginet.

 
 
(b)
Prior to or at Closing, Proginet shall prepare and deliver (or cause to be
prepared or delivered) to Beta Canada or Beta America, as applicable, (i) the
Proginet Asset Assignment, (ii) the Proginet Contract Assignment, (iii) the
Secur-Line Contract Assignment and (iv) all such deeds, assignments, transfers,
conveyances, novations, notices and other documents and assurances (including
conveyances of registered Proginet Intellectual Property) as may be reasonably
necessary to convey the Proginet Assets to Beta Canada or Beta America, as the
case may be.  Any such closing documents and assurances shall be in such form
and shall be of such content as to be reasonably satisfactory to Beta
Canada.  After Closing, Proginet shall cooperate with Beta Canada to secure
execution of such documents and assurances by parties thereto other than Beta
Canada.

 
 
(c)
All such documents and assurances executed and delivered pursuant to this
Agreement are subordinate to the provisions of this Agreement and the provisions
of this Agreement shall govern and prevail in the event of any conflict between
the provisions of this Agreement and any such document or assurance.

 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PARTIES
 
5.1
Each Party's Representations and Warranties

 
Each Party hereby represents and warrants to each other Party as of the Closing
Date, that:
 
 
(a)
such Party is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation;

 
 
(b)
such Party has all requisite corporate power and authority to enter into this
Agreement and to perform its obligations under this Agreement;

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 15 -
REDACTED COPY

 
 
(c)
all necessary corporate action has been taken by such Party to authorize the
execution and delivery by it of this Agreement and all other agreements and
instruments contemplated by this Agreement;

 
 
(d)
the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein by such Party will not violate nor be in
conflict with any provision of (i) any judgment, decree, order, statute, rule or
regulation (including export regulations) applicable to it or (ii) its governing
documents;

 
 
(e)
this Agreement has been duly executed and delivered by such Party and all
documents required hereunder to be executed and delivered by it will constitute
legal, valid and binding obligations of it enforceable in accordance with their
respective terms, subject to equitable remedies of the courts and bankruptcy and
insolvency laws; and

 
 
(f)
such Party has not incurred any obligation or liability contingent or otherwise
for brokers' or finders' fees in respect of this transaction for which any other
Party shall have any obligation or liability;

 
5.2
Beta Canada's Representations and Warranties

 
Beta Canada represents and warrants to Proginet that:
 
 
(a)
Intellectual Property.

 
 
(i)
Schedule 5.2(a) lists all the registrations and applications for registration of
the Beta Canada Intellectual Property and all unregistered trade-marks. Except
as disclosed in Schedule 5.2(a) all the registrations and applications for
registration of the Beta Canada Intellectual Property are valid and subsisting
in good standing and are recorded in the name of Beta Canada.

 
 
(ii)
Except as disclosed in Schedule 5.2(a), Beta Canada is owner of the Beta Canada
Intellectual Property and the Beta Canada Technology and is entitled to
uninterrupted use of the Beta Canada Intellectual Property and the Beta Canada
Technology without payment of any royalty or other fees. No shareholder,
officer, director or employee of Beta Canada or any third party has any right,
title or interest in any of the Beta Canada Intellectual Property. Beta Canada
has exercised good judgment in order to protect its legal rights to the
exclusive use of the Beta Canada Intellectual Property.

 
 
(iii)
There is no current litigation relating to the Beta Canada Intellectual
Property.

 
 
(iv)
Except as disclosed in Schedule 5.2(a), all employees of Beta Canada who have
had access to confidential Beta Canada Intellectual Property and Beta Canada
Technology have agreed to maintain the confidentiality of confidential Beta
Canada Intellectual Property and the Beta Canada Technology.  Beta Canada has
taken reasonable steps, consistent with its practices and policies, to protect
its rights in confidential information and trade secrets owned by Beta Canada..

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 16 -
REDACTED COPY

 
 
(v)
All of Beta Canada's permissions and licenses to use the industrial or
intellectual property of other Persons related to the Beta Products are
disclosed in Schedule 5.2(a). Beta Canada has not permitted or licensed any
Person to use any of the Beta Canada Intellectual Property except as disclosed
in Schedule 5.2(a).  All licenses referred to in Schedule 5.2(a) are in full
force and effect and neither the Beta Canada and its Affiliates nor, to the best
knowledge of Beta Canada, the other parties thereto, are in default of their
obligations.

 
 
(vi)
No Person has challenged (i) the validity of any registrations of the Beta
Canada Intellectual Property or (ii) Beta Canada's rights to any of the Beta
Canada Intellectual Property.

 
 
(vii)
Beta Canada is not aware, after reasonable due inquiry, of any infringement of
Beta Canada's rights to the Beta Canada Intellectual Property, except as set out
in Schedule 5.2(a).
       
(viii)
Except as disclosed in Schedule 5.2(a), Beta Canada has the right:

 
 
(A)
to use, sell, license, modify, copy, distribute and dispose of the Beta Canada
Intellectual Property and Beta Canada Technology;

 
 
(B)
to bring actions for infringement or other misuse of the Beta Canada
Intellectual Property; and

 
 
(C)
to assign the Beta Canada Intellectual Property and Beta Canada Technology to
Proginet, subject to obtaining all consents and approvals listed in Schedule
5.2(a).

 
 
(ix)
Except as disclosed in Schedule 5.2(a), all employees of Beta Canada involved in
the development of the Beta Canada Intellectual Property and Beta Canada
Technology related to the Beta Products have entered into nondisclosure
agreements pursuant to which they have agreed to maintain the confidentiality of
Beta Canada Intellectual Property and Beta Canada Technology and have assigned
all rights they may have in the Beta Canada Intellectual Property and Beta
Canada Technology to Beta Canada, and have waived any moral rights they may have
for the benefit of Beta Canada and anyone claiming through Beta Canada, and
except for the licenses referred to in Schedule 5.2(a), no shareholder, officer,
partner, director or employee of Beta Canada or any third party has any right,
title or interest in any of the Beta Canada Intellectual Property and Beta
Canada Technology.
       
(x)  
Except as disclosed in Schedule 5.2(a), the Beta Canada Technology neither
contains nor embodies nor uses nor requires any third party industrial or
intellectual property or confidential or other proprietary rights, including
software development tools and utilities, and the Beta Canada Technology
contains all software necessary for the continued operation, maintenance and
development of the Beta Canada Technology.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 17 -
REDACTED COPY

 
 
(xi)
Neither the manufacture, marketing, distribution, license, sale, modification,
copying or use of any products currently manufactured, marketed, distributed,
modified, copied, licensed sold or used by Beta Canada including the Beta Canada
Technology, nor the Beta Canada Assets, the Beta Canada Intellectual Property
nor the conduct of the Beta Products:

 
 
(A)
violates any license or agreement of Beta Canada with any Person; or

 
 
(B)
after reasonable due inquiry, has infringed or currently infringes upon the
industrial, intellectual property trade secret or proprietary rights of any
Person, whether pursuant to common law or statutory law, including rights
relating to defamation, rights of confidentiality, privacy or publicity and
contractual rights; or except for the licenses referred to in Schedule 5.2(a),
requires the payment of any royalty, honoraria, fees or other payments to any
other Person.

 
 
(xii)
All source code for the computer software comprising part of the Beta Canada
Technology is sufficiently documented to enable the maintenance and support of
the Beta Canada Technology in the same manner as conducted immediately prior to
the Effective Time.

 
 
(b)
Title to Assets.  Beta Canada has good and marketable title to all the Beta
Canada Assets, free and clear of any and all Security Interests, except for
Permitted Security Interests.  Other than this Agreement, there is no agreement,
option or other right or privilege outstanding in favour of any Person for the
purchase from Beta Canada of any of the Beta Canada Assets out of the ordinary
course of business.

 
 
(c)
Litigation.  There is no action, suit, proceeding, claim, application, complaint
or investigation in any court or before any arbitrator or before or by any
regulatory body or governmental or non-governmental body pending or, to the
knowledge of Beta, threatened by or against Beta Canada related to the Beta
Products or the transactions contemplated by this Agreement.

 
 
(d)
Payment of Taxes.  There are no unpaid Taxes or assessments which are or could
result in a lien or charge on the Beta Canada Assets.

 
5.3
Beta America's Representations and Warranties

 
 
(a)
Contracts.  Beta America has not received any notice of default and Beta America
is not in default, under any Beta America Contract which default would have a
material adverse effect upon the condition of the Beta Products and there has
not occurred any event which, with a lapse of time or giving of notice, or both,
would constitute such a default.  Each Beta America Contract is in full force
and effect, unamended by written or oral agreement, and Beta America is entitled
to the full benefit and advantage of each Beta America Contract in accordance
with the terms of each such Beta America Contract.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 18 -
REDACTED COPY

 
 
(b)
Consents and Approvals.  All the consents and approvals required to assign the
Beta America Contracts are listed in Schedule 5.3(b).  Except for such consents
and approvals, no consent or approval of any Person is required in connection
with the execution and delivery of this Agreement and the completion of the
transactions contemplated by this Agreement.

 
 
(c)
Litigation.  There is no action, suit, proceeding, claim, application, complaint
or investigation in any court or before any arbitrator or before or by any
regulatory body or governmental or non-governmental body pending or threatened
by or against Beta America related to the Beta Products or the transactions
contemplated by this Agreement.

 
 
(d)
Customers and Distributors.  Schedule 5.3(d) lists the customers and the
distributors of the Beta Products.  Beta America has no knowledge of, nor has it
received notice of, any intention on the part of any such customer or
distributor to cease doing business with Beta or to modify or change in any
material manner any existing arrangement with Beta America related to the Beta
Products for the purchase or distribution of any products or services.

 
5.4
Proginet's Representations and Warranties

 
Proginet represents and warrants to each of Beta Canada and Beta America that:
 
 
(a)
Intellectual Property.

 
 
(i)
Schedule 5.4(a) lists all the registrations and applications for registration of
the Proginet Intellectual Property and all unregistered trade-marks. Except as
disclosed in Schedule 5.4(a) all the registrations and applications for
registration of the Proginet Intellectual Property are valid and subsisting in
good standing and are recorded in the name of Proginet.  No application for
registration of any of the Proginet Intellectual Property has been rejected.

 
 
(ii)
Except as disclosed in Schedule 5.4(a), Proginet is owner of the Proginet
Intellectual Property and the Proginet Technology and is entitled to
uninterrupted use of the Proginet Intellectual Property and Proginet Technology
without payment of any royalty or other fees. No shareholder, officer, director
or employee of Proginet or any third party has any right, title or interest in
any of the Proginet Intellectual Property. Proginet has exercised good judgment
in order to protect its legal rights to the exclusive use of the Proginet
Intellectual Property.

 
 
(iii)
There is no current litigation relating to the Proginet Intellectual Property.

 
 
(iv)
Except as disclosed in Schedule 5.4(a), all employees of Proginet who have had
access to confidential Proginet Intellectual Property and Proginet Technology
have agreed to maintain the confidentiality of confidential Proginet
Intellectual Property and the Proginet Technology.  Proginet has taken
reasonable steps, consistent with its practices and policies, to protect its
rights in confidential information and trade secrets owned by Proginet.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 19 -
REDACTED COPY

 
 
(v)
All of Proginet's permissions and licenses to use the industrial or intellectual
property of other Persons related to the Proginet Products are disclosed in
Schedule 5.4(a).  Proginet has not permitted or licensed any Person to use any
of the Proginet Intellectual Property except as disclosed in Schedule
5.4(a).  All licenses referred to in Schedule 5.4(a) are in full force and
effect and neither Proginet and its Affiliates nor, to the best knowledge of
Proginet, the other parties thereto, are in default of their respective
obligations.

 
 
(vi)
No Person has challenged (i) the validity of any registrations of the Proginet
Intellectual Property or (ii) Proginet's rights to any of the Proginet
Intellectual Property.

 
 
(vii)
Proginet is not aware, after reasonable due inquiry, of any infringement of
Proginet's rights to the Proginet Intellectual Property, except as set out in
Schedule 5.4(a).
       
(viii)
Except as disclosed in Schedule 5.4(a), Proginet has the right:

 
 
(A)
to use, sell, license, modify, copy, distribute and dispose of the Proginet
Intellectual Property and Proginet Technology;

 
 
(B)
bring actions for infringement or other misuse of the Proginet Intellectual
Property; and

 
 
(C)
to assign the Proginet Intellectual Property and Proginet Technology to Beta
Canada, subject to obtaining all consents and approvals listed in Schedule
5.4(a).

 
 
(ix)
Except as disclosed in Schedule 5.4(a), all employees of Proginet involved in
the development of the Proginet Intellectual Property and Proginet Technology
related to the Proginet Products have entered into nondisclosure agreements
pursuant to which they have agreed to maintain the confidentiality of Proginet
Intellectual Property and Proginet Technology and have assigned all rights they
may have in the Proginet Intellectual Property and Proginet Technology to
Proginet, and have waived any moral rights they may have for the benefit of
Proginet and anyone claiming through Proginet, and except for the licenses
referred to in Schedule 5.4(a), no shareholder, officer, partner, director or
employee of Proginet or any third party has any right, title or interest in any
of the Proginet Intellectual Property and Proginet Technology.
       
(x)  
Except as disclosed in Schedule 5.4(a), the Proginet Technology neither contains
nor embodies nor uses nor requires any third party industrial or intellectual
property or confidential or other proprietary rights, including software
development tools and utilities, and the Proginet Technology contains all
software necessary for the continued operation, maintenance and development of
the Proginet Technology.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 20 -
REDACTED COPY

 
 
(xi)
Neither the manufacture, marketing, distribution, license, sale, modification,
copying or use of any products currently manufactured, marketed, distributed,
modified, copied, licensed sold or used by Proginet including the Proginet
Technology, nor the Proginet Assets, the Proginet Intellectual Property nor the
conduct of the Proginet Products:

 
 
(A)
violates any license or agreement of Proginet with any Person; or

 
 
(B)
after reasonable due inquiry, has infringed or currently infringes upon the
industrial, intellectual property trade secret or proprietary rights of any
Person, whether pursuant to common law or statutory law, including rights
relating to defamation, rights of confidentiality, privacy or publicity and
contractual rights; or, except for the licenses referred to in Schedule 5.4(a),
requires the payment of any royalty, honoraria, fees or other payments to any
other Person.

 
 
(xii)
All source code for the computer software comprising part of the Proginet
Technology is sufficiently documented to enable the maintenance and support of
the Proginet Technology in the same manner as conducted immediately prior to the
Effective Time.

 
 
(b)
Title to Assets.  Proginet has good and marketable title to all the Proginet
Assets, free and clear of any and all Security Interests, except for Permitted
Security Interests.  Other than this Agreement, there is no agreement, option or
other right or privilege outstanding in favour of any Person for the purchase
from Proginet of any of the Proginet Assets out of the ordinary course of
business.

 
 
(c)
Contracts.  Proginet has not received any notice of default and Proginet is not
in default under any Proginet Contract or Secur-Line Contract which default
would have a material adverse effect upon the condition of the Proginet Products
and there has not occurred any event which, with a lapse of time or giving of
notice, or both, would constitute such a default.  Each Proginet Contract and
Secur-Line Contract is in full force and effect, unamended by written or oral
agreement, and Proginet is entitled to the full benefit and advantage of each
Proginet Contract and Secur-Line Contract in accordance with the terms of each
such Proginet Contract or Secur-Line Contract.  

 
 
(d)
Consents and Approvals.  All the consents and approvals required to assign the
Proginet Contracts and Secur-Line Contracts are listed in Schedule
5.4(d).  Except for the Proginet Consents and Approvals, no consent or approval
of any Person is required in connection with the execution and delivery of this
Agreement and the completion of the transactions contemplated by this Agreement.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 21 -
REDACTED COPY

 
 
(e)
Litigation.  There is no action, suit, proceeding, claim, application, complaint
or investigation in any court or before any arbitrator or before or by any
regulatory body or governmental or non-governmental body pending or, to the
knowledge of Proginet, threatened by or against Proginet related to the Proginet
Products or the transactions contemplated by this Agreement.

 
 
(f)
Customers and Distributors.  Schedule 5.4(f) lists the customers and the
distributors of the Proginet Products.  Proginet has no knowledge of, nor has it
received notice of, any intention on the part of any such customer or
distributor to cease doing business with Proginet or to modify or change in any
material manner any existing arrangement with Proginet related to the Proginet
Products for the purchase or distribution of any products or services.

 
 
(g)
Payment of Taxes.  There are no unpaid Taxes or assessments which are or could
result in a lien or charge on the Proginet Assets.

 
5.5
Survival of Representations and Warranties

 
Each Party acknowledges that each other Party may rely on the representations
and warranties made by such Party pursuant to Sections 5.1, 5.2, 5.3 or 5.4, as
the case may be.  The representations and warranties in Sections 5.1, 5.2, 5.3
or 5.4 shall be true on the Closing Date, and such representations and
warranties shall survive the Closing Date for the Survival Period or the Tax
Survival Period, as applicable, for the benefit of the Party for which such
representations and warranties were made.
 
5.6
No Additional Representations or Warranties by any Party

 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NO PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING ANY MATTER,
INCLUDING FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, INFORMATIONAL
CONTENT, SYSTEMS, INTEGRATION, NON-INFRINGEMENT, INTERFERENCE WITH ENJOYMENT, OR
RESULTS TO BE DERIVED FROM THE USE OF ANY SERVICE, SOFTWARE, HARDWARE,
DELIVERABLES, WORK PRODUCT OR OTHER MATERIALS PROVIDED UNDER THIS
AGREEMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL CONVEYANCES ARE MADE ON AN
“AS IS” BASIS.
 
ARTICLE 6
LIABILITIES AND INDEMNITIES
 
6.1
Responsibility of Beta Canada

 
Subject to the limitations set forth herein, Beta Canada:
 
 
(a)
shall be liable to Proginet and its Additional Indemnitees for all Indemnifiable
Losses which any one or more of them may suffer, sustain, pay or incur; and

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 22 -
REDACTED COPY

 
 
(b)
shall indemnify and save harmless Proginet and its Additional Indemnitees from
and against all Indemnifiable Losses which may be brought against or suffered by
any one or more of them or which any one or more of them may sustain, pay or
incur;

 
as a direct result of any act, omission, circumstance or other matter arising
out of, resulting from, attributable to or connected with any Agreement Default
made by Beta Canada herein.
 
6.2
Responsibility of Beta America

 
Subject to the limitations set forth herein, Beta America:
 
 
(a)
shall be liable to Proginet and its Additional Indemnitees for all Indemnifiable
Losses which any one or more of them may suffer, sustain, pay or incur; and

 
 
(b)
shall indemnify and save harmless Proginet and its Additional Indemnitees from
and against all Indemnifiable Losses which may be brought against or suffered by
any one or more of them or which any one or more of them may sustain, pay or
incur;

 
as a direct result of any act, omission, circumstance or other matter arising
out of, resulting from, attributable to or connected with any Agreement Default
made by Beta America herein.
 
6.3
Responsibility of Proginet

 
Subject to the limitations set forth herein, Proginet:
 
 
(a)
shall be liable to each of Beta Canada and Beta America and its Additional
Indemnitees for all Indemnifiable Losses which any one or more of them may
suffer, sustain, pay or incur; and

 
 
(b)
shall indemnify and save harmless each of Beta Canada and Beta America and its
Additional Indemnitees from and against all Indemnifiable Losses which may be
brought against or suffered by any one or more of them or which any one or more
of them may sustain, pay or incur;

 
as a direct result of any act, omission, circumstance or other matter arising
out of, resulting from, attributable to or connected with any Agreement Default
made by Proginet herein.
 
6.4
Limit on Responsibility

 
Each Party's obligations and liability under this Agreement shall be subject to
the following limitations:
 
 
(a)
no Party shall have any liability in connection with any Indemnifiable Losses
until the aggregate of such claims exceeds US$[***] and upon the aggregate of
such Indemnifiable Losses exceeding US$[***], the indemnifying Party shall be
required to indemnify in respect of the amount of all such Indemnifiable Losses.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 23 -
REDACTED COPY

 
 
(b)
No Party shall have liability in connection with Indemnifiable Losses unless the
affected Party shall, prior to the expiry of the Survival Period or the Tax
Survival Period, as applicable, have provided the other Party with a Notice of
Claim.

 
6.5
Insurance

 
Notwithstanding anything herein to the contrary, the indemnities provided in
Sections 6.1, 6.2 and 6.3 and shall not apply to the extent that claims for
Indemnifiable Losses are reimbursed to the Person to be indemnified by
insurance.
 
6.6
Sole Right and Remedy

 
This Article 6 sets forth the sole rights and remedies of each Party and its
Additional Indemnitees in connection with (i) the transactions contemplated
herein, and (ii) any act, omission, circumstance or other matter arising out of,
resulting from, attributable to or connected with any Agreement Default made by
the other Party, and such first mentioned Party and its Additional Indemnitees
shall have no further right or remedy (whether legal, equitable, fiduciary or in
tort) whatsoever, against the other Party, or its Affiliates or their respective
directors, officers, servants, agents, advisors or employees.
 
6.7
Procedure - Indemnities

 
If either Party (the "Indemnified Party") shall receive notice of an action
asserting a liability for which it is indemnified under this Article 6, it shall
promptly notify the Party against whom indemnity is sought (the "Indemnifying
Party").  The failure to notify the Indemnifying Party shall not relieve the
Indemnifying Party from its obligations to provide indemnification hereunder,
except to the extent its defense of the action is materially prejudiced
thereby.  The Indemnifying Party may participate in the defense of such action
and may assume the defense with counsel satisfactory to the Indemnified Party if
the Indemnifying Party shall have confirmed in writing its obligation to provide
indemnification for the liability asserted in such action.  If the Indemnified
Party shall reasonably conclude that its interests in such action are materially
different from those of the Indemnifying Party or that it may have defenses that
are different from or in addition to those available to the Indemnifying Party,
the Indemnified Party, at its own expense, may use separate counsel to assert
such defenses and otherwise participate in the defense of such action.  If the
Indemnifying Party shall assume the defense with counsel satisfactory to the
Indemnified Party, the Indemnifying Party shall not be liable for any legal
expenses (other than investigation expenses) subsequently incurred by the
Indemnified Party, unless the Indemnified Party shall have employed separate
counsel in accordance with the preceding sentence.
 
6.8
No Limitation

 
Closing of the transactions contemplated herein shall not in any way whatsoever
limit, impact or derogate from the indemnities provided for herein.
 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 24 -
REDACTED COPY

 
ARTICLE 7
POST-CLOSING OBLIGATIONS
 
7.1
Post-Closing

 
 
(a)
Notwithstanding anything to the contrary contained in this Agreement, to the
extent the sale, assignment, transfer or conveyance to Proginet of Beta
America’s right, title and interest in and to the Beta America Contracts would
result in a breach of said Beta America Contracts or would require any
third-party consents which shall not have been obtained prior to the sixtieth
(60th) day following the Closing Date (after Beta America’s commercially
reasonable efforts to obtain them), this Agreement shall not constitute a sale,
assignment, transfer or conveyance thereof.  If consents are not obtained from
third-parties prior to such time, Beta America shall use commercially reasonable
efforts to cooperate with Proginet in obtaining any commercially reasonable and
lawful arrangements designed to provide to Proginet the full benefits of use of
the respective Beta America Contracts and, provided that Proginet receives such
benefit of use thereof, Proginet shall satisfy all contractual obligations, if
any, corresponding thereto.  Once such third-party consents are obtained, Beta
America shall promptly assign, transfer, convey and deliver such Beta America
Contracts to Proginet for no additional consideration.  To the extent that any
such Beta America Contracts cannot be transferred or the full benefits of use of
any such Beta America Contracts cannot be provided to Proginet following the
Closing Date, then (i) Proginet and Beta America shall enter into such
arrangements for no additional consideration from Proginet (including
sublicensing, subleasing or subcontracting to the extent permitted) to provide
Proginet the economic (taking into account tax costs and benefits) and
operational equivalent of obtaining such consents or (ii) for customers based in
Europe, the Parties may mutually agree in writing to have such agreements
governed by the Master Distributor Agreement. In such event, any such retained
Beta America Contracts shall no longer be considered assigned pursuant to this
Agreement.

 
 
(b)
Notwithstanding anything to the contrary contained in this Agreement, to the
extent the sale, assignment, transfer or conveyance to Beta America of
Proginet’s right, title and interest in and to the Proginet Contracts or the
Secur-Line Contracts would result in a breach of said Proginet Contracts or
Secur-Line Contracts or would require any third-party consents which shall not
have been obtained prior to the sixtieth (60th) day following the Closing Date
(after Proginet’s commercially reasonable efforts to obtain them), this
Agreement shall not constitute a sale, assignment, transfer or conveyance
thereof.  If consents are not obtained from third-parties prior to such time,
Proginet shall use commercially reasonable efforts to cooperate with Beta
America in obtaining any commercially reasonable and lawful arrangements
designed to provide to Beta America the full benefits of use of the respective
Proginet Contracts or Secur-Line Contracts and, provided that Beta America
receives such benefit of use thereof, Beta America shall satisfy all contractual
obligations, if any, corresponding thereto.  Once such third-party consents are
obtained, Proginet shall promptly assign, transfer, convey and deliver such
Proginet Contracts or Secur-Line Contracts to Beta America for no additional
consideration.  To the extent that any such Proginet Contracts or Secur-Line
Contracts cannot be transferred or the full benefits of use of any such Proginet
Contracts or Secur-Line Contracts cannot be provided to Beta America following
the Closing Date, then Beta America and Proginet shall enter into such
arrangements for no additional consideration from Beta America (including
sublicensing, subleasing or subcontracting to the extent permitted) to provide
Beta America the economic (taking into account tax costs and benefits) and
operational equivalent of obtaining such consents.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 25 -
REDACTED COPY

 
 
(c)
Each Party will use commercially reasonable efforts to obtain consents from
third-parties where such are required in accordance with the terms of the Beta
America Contracts, the Proginet Contracts or the Secur-Line Contracts.

 
 
(d)
Upon the direction of Beta America, in lieu of assigning any Proginet Contract
or Secur-Line Contract to Beta America pursuant to Section 2.1, Proginet shall
assign, unless otherwise prohibited by Applicable Law, such Proginet Contract or
Secur-Line Contract to one or more Affiliates of Beta America; provided,
however, that Beta America shall remain subject to the terms and conditions set
forth in this Agreement, including indemnification for any Agreement Default in
respect of any such assignment.

 
7.2
Further Assurances

 
At Closing and thereafter, as may be necessary or desirable and without further
consideration, the Parties hereto shall execute, acknowledge and deliver such
other instruments and shall take such other action as may be reasonably
necessary to carry out their respective obligations under this Agreement.
 
7.3
Transition Services

 
 
(a)
For up to 90 days following the Closing, Beta shall provide to Proginet in
connection with the transfer of the Beta Canada Assets and Beta America
Contracts such reasonable transition assistance services as shall be reasonably
requested by Proginet.  Any out-of-pocket expenses incurred by Beta in
connection with the foregoing transition assistance shall be promptly reimbursed
to Beta by Proginet upon presentation of supporting documentation.

 
 
(b)
For up to 90 days following the Closing, Proginet shall provide to Beta in
connection with the transfer of the Proginet Assets, Proginet Contracts and
Secur-Line Contracts such reasonable transition assistance services as shall be
reasonably requested by Beta.  Any out-of-pocket expenses incurred by Proginet
in connection with the foregoing transition assistance shall be promptly
reimbursed to Proginet by Beta upon presentation of supporting documentation.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 26 -
REDACTED COPY

 
ARTICLE 8
GOVERNING LAW AND DISPUTE RESOLUTION
 
8.1
Governing Law

 
This Agreement will be governed by the laws of the United States and the
Commonwealth of Virginia, without giving effect to principles of conflicts of
law thereof; provided, however, that the Parties agree that the Uniform Computer
Information Transactions Act (UCITA) as adopted by the Commonwealth of Virginia
or as otherwise applicable shall not apply to this Agreement or any of the
transactions contemplated hereby.  In addition, this Agreement shall not be
governed by the United Nations Convention on Contracts for the International
Sale of Goods.
 
8.2
Dispute Resolution

 
 
(a)
The Parties will make good faith efforts to first resolve internally any dispute
under this Agreement by escalating it to higher levels of management.  A request
for arbitration under Section 8.2(b) may not be filed until 30 days have elapsed
from the initiation of such good faith efforts.

 
 
(b)
Any dispute, controversy, or claim arising out of, relating to, involving, or
having any connection with this Agreement or any of the transactions
contemplated hereby, including any question regarding the validity,
interpretation, scope, performance, or enforceability of this dispute resolution
provision, shall be exclusively and finally settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) and the AAA Optional Procedures for Large, Complex
Commercial Disputes.  Any arbitration will be conducted on an individual, rather
than a class-wide, basis.

 
 
(c)
The arbitration will be conducted in Herndon, Virginia unless the Parties agree
on another location.

 
 
(d)
The arbitration will be conducted by three arbitrators.  Each Party will appoint
an arbitrator, obtain its appointee’s acceptance of such appointment, and
deliver written notification of such appointment and acceptance to the other
Party within 15 days after the due date of the respondent’s answering
statement.  The two Party-appointed arbitrators will jointly agree upon and
appoint a third arbitrator who will serve as the chairperson of the arbitral
panel.  The Party-appointed arbitrators will obtain the chairperson’s acceptance
of such appointment and notify the Parties in writing of said appointment and
acceptance within 30 days after their appointment and acceptance as
Party-appointed arbitrators.  If the two Party-appointed arbitrators are unable
to agree upon the selection and appointment of the chairperson within that time
frame, they will so notify the Parties in writing.  Upon such notice, one or
both of the Parties may request in writing that the chairperson be appointed by
AAA in accordance with the AAA Rules.  The AAA will notify the Parties in
writing of the appointment and acceptance of the chairperson within 21 days
after receiving such request.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 27 -
REDACTED COPY

 
 
(e)
The Parties will be entitled to engage in reasonable discovery, including
requests for production of relevant non-privileged documents.  Depositions and
interrogatories may be ordered by the arbitral panel upon a showing of need.  It
is the Parties’ intent that the discovery proceedings be conducted in a
cost-effective manner.

 
 
(f)
All decisions, rulings, and awards of the arbitral panel will be made pursuant
to majority vote of the three arbitrators.  The award will be in accordance with
the applicable law, will be in writing, and will state the reasons upon which it
is based.  The arbitrators will have no power to modify or abridge the terms of
this Agreement.  The award of the arbitrators will be final, and judgment on the
award may be entered by any court having jurisdiction to do so.

 
 
(g)
Costs incurred in the arbitration proceeding, including attorneys’ fees and
expenses, will be borne in the manner determined by the arbitral panel.

 
 
(h)
Nothing in this Agreement will prevent the Parties, prior to the formation of
the arbitral panel, from applying to a court of competent jurisdiction for
provisional or interim measures or injunctive relief as may be necessary to
safeguard the property or rights that are the subject matter of the
arbitration.  Once the arbitral panel is in place, it will have exclusive
jurisdiction to hear applications for such relief, except that any interim
measures or injunctive relief ordered by the arbitral panel may be immediately
and specifically enforced by a court of competent jurisdiction.

 
 
(i)
This Section 8.2 will not apply to any claim arising from any patent or
registered trademark.  Such claims will not be subject to arbitration and
instead will be subject to judicial resolution.  In addition, any issue
regarding the enforceability of the prohibition against class-wide arbitration
will be decided by a court of competent jurisdiction and not by an arbitrator.

 
 
(j)
Unless otherwise agreed by the Parties or required by law, the Parties, the
arbitrators, and AAA will maintain the confidentiality of all documents,
communications, proceedings, and awards provided, produced or exchanged pursuant
to an arbitration conducted under this Section 8.2.

 
8.3
Consent to Jurisdiction; Waiver of Jury Trial

 
Subject to Section 8.2, each Party irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Eastern District of
Virginia, or any court of the Commonwealth of Virginia in any action or
proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby, and agrees that any such action or proceeding
will be brought only in such courts; provided, however, that such consent to
jurisdiction is solely for the purpose referred to in this Section and will not
be deemed to be a general submission to the jurisdiction of such courts other
than for such purpose.  Subject to Section 8.2, each Party irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such action or proceeding
brought in such courts and any claim that any such action or proceeding brought
in such courts has been brought in an inconvenient forum.  Subject to Section
8.2, nothing contained herein will preclude a Party against which an action or
proceeding is brought as aforesaid in any court of the Commonwealth of Virginia
from seeking to remove such action or proceeding, pursuant to applicable Federal
law, to the United States District Court for the Eastern District of
Virginia.  Subject to Section 8.2, nothing contained herein will preclude a
Party from enforcing an order in the courts of another jurisdiction.  Each Party
waives any right to a jury trial in any action or proceeding arising out of or
related to this Agreement.
 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 28 -
REDACTED COPY

 
ARTICLE 9
NOTICES
 
9.1
Addresses for Service

 
All notices and other communications given in connection with this Agreement
shall be in writing and may be given by delivering them or by sending them by
facsimile or mail to the Parties at the following addresses:
 

 
Beta America:
Beta Systems Software of North America Inc.
   
2201 Cooperative Way, 3rd Floor
   
Herndon, VA 20171
   
Attention:  President
   
Fax:    (703) 889-1241
       
Beta Canada:
Beta Systems Software of Canada Ltd.
   
736 8th Avenue SW, Suite 600
   
Calgary, AB, Canada
   
Attention:  President
   
Fax:    (403) 266-6767
       
Proginet:
Proginet Corporation
   
200 Garden City Plaza
   
Garden City, NY, USA 11530
   
Attention:  President
   
Fax:    (516) 535-3601

9.2
Service of Notice

 
Any notice shall:
 
 
(a)
if delivered, be deemed to have been given or made at the time of delivery; or

 
 
(b)
if sent by facsimile, be deemed to have been given or made on the Business Day
following the day on which it was sent; or

 
 
(c)
if sent by mail, by mailing the same prepaid post in a properly addressed
envelope to the Party at its address for service hereunder, be deemed to have
been given or made on the fifth (5th) Business Day following the date on which
it was mailed.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 29 -
REDACTED COPY

 
9.3
Change of Address for Service

 
Either of the Parties may from time to time change its address for service
herein by giving written notice to the other Party in accordance with this
Agreement.
 
ARTICLE 10
MISCELLANEOUS
 
10.1
Supersedes Previous Agreements; Amendment

 
This Agreement shall supersede and replace any and all prior agreements,
correspondence and documentation between the Parties relating to the
transactions contemplated hereby and may be amended only by written instrument
signed by all Parties.
 
10.2
Entire Agreement

 
This Agreement comprises the entire agreement between the Parties relating to
the transactions contemplated hereby.  There is no representation, warranty or
collateral agreement relating to the asset exchange, except as described herein,
and there are no implied terms hereunder, statutory or otherwise.
 
10.3
Assignment

 
Except as provided in the following sentence, no Party may assign this Agreement
or any part hereof or any benefit or interest herein without the prior written
consent of each other Party.  Upon 10 business days’ notice to the other Parties
(or, such shorter period as may be practicable if confidentiality or other
concerns prevent the giving of such advance notice), a Party may assign this
Agreement (and the rights and obligations hereunder) to (i) any Affiliate of
such Party that expressly assumes the assigning Party’s obligations and
responsibilities under this Agreement (provided that the assigning Party shall
remain fully liable for, and not be relieved from, the full performance of all
obligations under this Agreement), (ii) any third party that acquires all or
substantially all of the assigning Party’s assets, or (iii) or the assigning
Party’s successor by way of merger or acquisition.  Any attempted assignment
that does not comply with the terms of this Section 10.3 shall be null and
void.  A transaction that does not cause this Agreement, or its rights or
obligations, to be transferred to a different entity shall not be deemed an
assignment.
 
10.4
Time of the Essence

 
Time shall in all respects be of the essence in this Agreement.
 
10.5
Enurement

 
This Agreement shall be binding upon and shall enure to the benefit of the
Parties and their respective successors, receivers, receiver-managers, trustees
and permitted assigns.
 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7


 
 

--------------------------------------------------------------------------------

 



 
- 30 -
REDACTED COPY

 
10.6
Counterpart Execution

 
This Agreement may be executed in counterparts and all executed and delivered
counterparts together shall constitute a fully executed agreement.
 
10.7
Public Securities Filings

 
The Parties acknowledge that this Agreement, or portions thereof, and schedules
thereto, and descriptions of any of the foregoing, may be required under
applicable law to be disclosed in required public disclosure documents, or
exhibits thereto, of Proginet filed with the United States Securities and
Exchange Commission (the “SEC”) or any securities exchange on which its
securities are listed for trading.  Prior to such disclosure, and subject to the
next sentence, Proginet will inform Beta and will use commercially reasonable
efforts to seek approval from the SEC or other applicable regulatory authority
for the confidential treatment of certain confidential information identified by
the Parties.  Prior to such disclosure, Proginet shall request redaction of such
portions of the Agreement or disclosure that Beta reasonably requests to be
redacted, unless, in Proginet’s judgment based on the advice of counsel,
Proginet concludes that such redaction request is inconsistent with Proginet’s
obligations under applicable law.
 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7
 
 
 

--------------------------------------------------------------------------------

 


REDACTED COPY


 
IN WITNESS WHEREOF the Parties have executed this Agreement as of the date set
forth upon each signature block below.
 
BETA SYSTEMS SOFTWARE OF CANADA LTD.
 
Per:                                                                
Name:  Kamyar Niroumand
Title:    Member of Board of Directors
Date:    October 31, 2008
 
Per:                                                                
Name:  Harald Podzuweit
Title:    Member of Board of Directors
Date:    October 31, 2008
 
PROGINET CORPORATION
 
Per:                                                                    
Name:  Sandy Weil
Title:    President & CEO
Date:    October 31, 2008
 
 
BETA SYSTEMS SOFTWARE OF NORTH AMERICA INC.
 
Per:                                                                
Name:  Kamyar Niroumand
Title:    Member of Board of Directors
Date:    October 31, 2008
 
Per:                                                                
Name:  Harald Podzuweit
Title:    Member of Board of Directors
Date:    October 31, 2008
 
 













[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission


DAL02:525849.7
 
 


 
 

--------------------------------------------------------------------------------

 
 
FINAL
REDACTED COPY

DISCLOSURE SCHEDULES TO
 
ASSET EXCHANGE AGREEMENT
 
by and between
 
BETA SYSTEMS SOFTWARE OF NORTH AMERICA, INC.,
 
BETA SYSTEMS SOFTWARE OF CANADA LTD.,
 
and
 
PROGINET CORPORATION
 
Dated effective as of October 1, 2008
 
The attached constitutes the Schedules referred to in the Asset Exchange
Agreement, dated effective as of October 1, 2008 (the “Agreement”) by and
between Beta Systems Software of North America, Inc., a Delaware corporation
(“Beta America”) and Beta Systems Software of Canada LTD, a body corporate
(“Beta Canada”), and Proginet Corporation, a Delaware corporation
(“Proginet”).  Capitalized terms used in these Schedules without definition have
the respective meanings assigned to them in the Agreement.  All references to
section numbers contained in these Schedules refer to sections of the Agreement,
unless the context otherwise requires.
 
These Schedules are incorporated into the Agreement and are hereby made a part
of the Agreement as if set out in full in the Agreement.  For purposes of the
representations and warranties of any Party contained in the Agreement,
disclosure in any of the Schedules delivered by such Party of any facts or
circumstances shall be deemed to be adequate disclosure of such facts or
circumstances with respect to all other representations or warranties made by
the Party, whether or not such disclosure specifically identifies or purports to
respond to (whether by specific cross-reference or otherwise) one or more of
such other representations and warranties, if a reasonable person would be
reasonably likely to conclude that a matter disclosed on any Schedule is
responsive to the subject matter of other representations and
warranties.  Matters reflected in the Schedules are not necessarily limited to
matters required by the Agreement to be reflected in the Schedules.  To the
extent any matter reflected in the Schedules is not required by the Agreement to
be reflected herein, such disclosure shall not be deemed to enlarge or enhance
any of the representations or warranties of the party providing the Schedule
pursuant to the Agreement, or otherwise alter in any way the terms of the
Agreement.  The inclusion of any information in any of the Schedules or other
documents delivered by the Parties pursuant to the Agreement shall not be deemed
to be an admission or evidence of the materiality of such item, nor shall it
establish a standard of materiality for any purpose whatsoever.
 


 




[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

 

DAL02:525861.4
 1
 

 
 
 

--------------------------------------------------------------------------------

 
 
FINAL
REDACTED COPY

Schedule 5.2(a)
 
Beta Canada Intellectual Property
 
5.2(a)(i) - Registrations and Applications for Registration
 
“Harbor” is only trademark for Beta Canada IP.  Trademark form from USPTO
website as follows:
 
 
Typed Drawing
 

--------------------------------------------------------------------------------


Word Mark
HARBOR
 
Goods and Services
IC 009. US 038. G & S: computer programs for automatic workstation backup,
file/disk recovery, and workstation and network security, and user manuals sold
therewith. FIRST USE: 19911217. FIRST USE IN COMMERCE: 19920302
 
Mark Drawing Code
(1) TYPED DRAWING
 
Serial Number
74288557
 
Filing Date
June 23, 1992
 
Current Filing Basis
1A
 
Original Filing Basis
1A
 
Published for Opposition
August 3, 1993
 
Registration Number
1800502
 
Registration Date
October 26, 1993
 
Owner
(REGISTRANT) New Era Systems Services Ltd. CORPORATION CANADA 710 Esso Plaza
East Tower 425 First Street SW Calgary, Alberta CANADA T2P 3L8
 
(LAST LISTED OWNER) BETA SYSTEMS SOFTWARE AG CORPORATION BY ASSIGNMENT, BY
MERGER, BY ASSIGNMENT, BY ASSIGNMENT, BY ASSIGNMENT, BY ASSIGNMENT FED REP
GERMANY 840 SEVENTH AVENUE S.W SUITE 1900 CALGARY, ALBERTA CANADA T2P 3G2
 
Assignment Recorded
ASSIGNMENT RECORDED
 
Attorney of Record
Jay F. Moldovanyi
 
Type of Mark
TRADEMARK
 
Register
PRINCIPAL
 
Affidavit Text
SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20030527.
 
Renewal
1ST RENEWAL 20030527
 
Live/Dead Indicator
LIVE
 



Full listing is at:
http://tess2.uspto.gov/bin/showfield?f=doc&state=jacnak.2.18
 


[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

 

DAL02:525861.4
 2
 

 
 
 

--------------------------------------------------------------------------------

 
 
FINAL
REDACTED COPY

5.2(a)(ii) - Ownership [*** omitted 2 pages]
 
5.2(a)(iv) - Employees Who Have Not Agreed to Maintain Confidentiality
 
None
 
5.2(a)(v) - Licenses Granted to Third Parties [***]
 
5.2(a)(vii) - Known Infringement
 
None
 
5.2(a)(viii) - Required Consents and Approvals
 
None
 
5.2(a)(ix) - Employees With No Executed Nondisclosure and Assignment of Rights
 
None
 
5.2(a)(x) - Use of Third Party Components [***omitted 2 pages]
 


 


[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

 

DAL02:525861.4
3
 

 
 
 

--------------------------------------------------------------------------------

 
 
FINAL
REDACTED COPY

Schedule 5.3(b)
 
Beta America Consents and Approvals [***omitted]
 


 

                                                                               
                                                                               
                                                 



 


 


 




[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

 

DAL02:525861.4
4
 

 
 
 

--------------------------------------------------------------------------------

 
 
FINAL
REDACTED COPY


Schedule 5.3(d)
 
Beta America Customers and Distributors [***- omitted 2 pages]
 

                                                                               
                                                                               
                                                                               
                                                                   

 
 
 

                                                                               
                                                                               
                                   



 




[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

 

DAL02:525861.4
5
 

 
 
 

--------------------------------------------------------------------------------

 
 
FINAL
REDACTED COPY

Schedule 5.4(a)
 
Proginet Intellectual Property
 
5.4(a)(i) - Registrations and Applications for Registration
 
SecurPass
 
SecurAccess
 
SecurForce
 
5.4(a)(ii) – Ownership [***]
 
5.4(a)(iv) - Employees Who Have Not Agreed to Maintain Confidentiality
 
None
 
5.4(a)(v) - Licenses Granted to Third Parties [***]
 
5.4(a)(vii) - Known Infringement
 
None
 
5.4(a)(viii) - Required Consents and Approvals
 
None
 
5.4(a)(ix) - Employees With No Executed Nondisclosure and Assignment of Rights
 
None
 
5.4(a)(x) - Use of Third Party Components [***]
 
 
 


[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

 

DAL02:525861.4
6
 

 
 
 

--------------------------------------------------------------------------------

 
 
FINAL
REDACTED COPY

Schedule 5.4(d)
 
Proginet Consents and Approvals
 
The Proginet standard license agreement does not require customer consent in
order to be transferred.  All customers licensed directly by Proginet utilize
the standard license agreement with the following exceptions:
 
1.           [***]
 
Proginet’s distributor agreements mandate that distributors follow the
constraints and requirements on the standard Proginet SLA, however they are free
to utilize their own contracts.  Some of these distributor originated contracts
may require formal assignment to Beta:
 

 

                                               

 
 
 
 


[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

 

DAL02:525861.4
7
 



 
 

--------------------------------------------------------------------------------

 
 
FINAL
REDACTED COPY

Schedule 5.4(f)
 
Proginet Customers and Distributors [*** omitted 3 pages]
 
 


[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission

 

DAL02:525861.4
8
 

 
 

--------------------------------------------------------------------------------